Citation Nr: 1608366	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denying the Veteran entitlement to a TDIU on the basis that she was currently employed.  

In addition to the paper claims file, the Board has considered documentation included in the Virtual VA system and the Veterans Benefits Management System (VBMS) in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

A review of the record reveals that on January 2, 2015 the American Legion withdrew representation from the Veteran's appeal.  Although some of the appropriate post-certification procedures as outlined in 38 C.F.R. § 20.608(2) (2015) were not followed, a January 1, 2015 letter to VA from the Veteran confirms that the American Legion withdrew from representation at the request of the Veteran and with her knowledge.  Therefore, there is no resulting prejudice to the Veteran in remanding this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  Such a rating is referred to as a TDIU.  Generally, to be considered for assignment of a TDIU the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, to calculate whether the Veteran has a 60 percent rating or 40 percent rating for at least one disability, the following types of disabilities may be combined: (1) disabilities of one or both upper extremities, or of one or both lower extremities; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.  Such disabilities may be combined in accordance with 38 C.F.R. § 4.25, Table I (2015).

Here, the Veteran is service-connected for an anxiety disorder claimed as mental condition and depression with a rating of 70 percent.  Therefore she meets the minimum eligibility criteria of a TDIU.

The remaining question is whether her service-connected disabilities preclude her from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of her service-connected disorders, the Veteran is capable of performing the physical and mental acts required by substantially gainful employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Marginal employment shall generally be deemed to exist if a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

In this case, the Veteran was denied a TDIU due to documentation procured in September 2011 from the Veteran's most recent employer, B. N.  This documentation revealed that she was still an employee, and up until taking a leaving of absence due to medical reasons, had worked her way up to full-time hours as she gained more clients.  However, this employer also verified that the Veteran had not worked since June 2011, when she filed her application for TDIU.  Furthermore the Veteran reported in correspondence dated in 2014 that she had not worked for B.N. since 2011.  In some of the Veteran's recent correspondence it appears that she may have been a participant in VA vocational rehabilitation training.  In fact, the record on appeal contains a September 2015 RO letter awarding the Veteran VA vocational rehabilitation subsistence allowance for training at Lindenwood University effective from August 2015.  Also, it is unclear as to whether the Veteran is currently receiving any treatment for her service-connected psychiatric disorder.  Additionally, it does not appear the RO subsequently documented the Veteran's annual income consistent with 38 C.F.R. § 4.16(a).  These matters should be clarified on remand and any related relevant documents added to the Veteran's VA file.  

Finally, the Veteran was not scheduled for a contemporaneous functional assessment with regard to how her service-connected disability impacts her ability to work.  Due to this fact, the ambiguity of whether the Veteran is now still working, and the lack of development as to the Veteran's annual income, there is insufficient evidence of record before the Board as to the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is currently employed and by whom.  Dates of most recent employment and wages should be documented in the claims file, as should any statements by the Veteran or her current or former employers.

Based on the development above or any other development deemed necessary, and if the Veteran is currently employed, document whether the Veteran's annual income does or does not exceed the poverty threshold for one person, according to the U.S. Department of Commerce, Bureau of the Census. 

2.  Obtain all relevant documents relating to the Veteran's participation in VA vocational rehabilitation training in the past and currently.

3.  Obtain all VA and private medical records created during the pendency of this appeal relating to treatment of the Veteran's anxiety disorder that are not of record.  The Veteran should be provided with appropriate notice of the unavailability of any requested records and the AOJ should document the record regarding any unsuccessful attempts to obtain requested records.  

4.  Schedule the Veteran for an examination with an appropriate clinician for an assessment of her service-connected psychiatric disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. Based on a review of the claims file, the examiner must provide a functional assessment of the impact of the Veteran's service-connected disability (anxiety disorder claimed as mental condition and depression) on her occupational functioning in light of her education and occupational experience, and without consideration of her age or any nonservice-connected disabilities.   

b. Although an independent review of the claims file is required, the examiner should consider the following pertinent record:

i. The Veteran's March 2011 VA examination report.

After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative if she has one, should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




